FILED
                            NOT FOR PUBLICATION                             MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GRACE TAN GO,                                    No. 06-71575

              Petitioner,                        Agency No. A095-617-601

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 9, 2011
                               Pasadena, California

Before: WALLACE and GRABER, Circuit Judges, and MILLS, Senior District
Judge.**

       Grace Tan Go petitions for review from a decision of the Board of

Immigration Appeals (Board) denying her claims for asylum, withholding of




        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Richard Mills, Senior United States District Judge for the
Central District of Illinois, sitting by designation.
removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction pursuant to 8 U.S.C. § 1252(b), and we deny Tan Go’s petition.1

      Substantial evidence supports the Board’s denial of Tan Go’s claims for

asylum and withholding of removal. See Ahmed v. Keisler, 504 F.3d 1183, 1191

(9th Cir. 2007) (reviewing the Board’s denial of an applicant’s asylum and

withholding claims for substantial evidence). Although Tan Go contends that she

will be subjected to an illegitimate kidnapping prosecution upon removal to the

Philippines, the record does not compel us to conclude that her prosecution is a

pretext for government persecution. See Li v. Holder, 559 F.3d 1096, 1108 (9th

Cir. 2009) (explaining that an alien’s fear of being held accountable for criminal

conduct “does not necessarily entitle” her to “protection [in] the United States”).

According to the record, James King, who operated a drug-trafficking scheme with

Tan Go’s husband, was stabbed and placed in the trunk of the Gos’ car in June

2002. After King alleged that the Gos had kidnapped him, Tan Go and her

husband were formally charged by the Philippine government with committing this

offense. This evidence is sufficient to support the Board’s conclusion that the




      1
       In a concurrently filed opinion, we address the petition for review filed by
Tan Go’s husband, Roderick Lim Go.

                                          2
kidnapping charges against Tan Go were filed as part of an “actual, legitimate,

criminal prosecution.” See id. at 1109.

      Similarly, Tan Go’s dispute with the King family does not compel the

conclusion that “anti-government sympathies” have been attributed to Tan Go. See

Desir v. Ilchert, 840 F.2d 723, 727 (9th Cir. 1988). Unlike the “government by

thievery” controlled by the Ton Ton Macoutes in Desir, Tan Go has not

demonstrated that the Philippine government and the King family should be treated

as one. See id at 724, 729. Although the Kings have accused several members of

Tan Go’s family of committing criminal offenses, and although the King family

has allegedly threatened them with violence, Tan Go’s family has successfully

fought these charges, avoided trial, and remained unharmed. There is nothing in

the record demonstrating that the King family has sufficient power and influence

over the local government to fulfill its threats of violence against Tan Go. See id.

at 729.

      Finally, we reject Tan Go’s CAT and due process claims for the reasons set

forth in our decision addressing her husband’s nearly identical claims for relief.

See Go v. Holder, No. 06-71575, Slip Op. at 10–16 (9th Cir. 2011).

      PETITION DENIED.




                                          3